      Case 3:20-cv-00509-H-BGS Document 3 Filed 04/09/20 PageID.162 Page 1 of 5




 1   KNEUPPER & COVEY, PC
     Kevin Kneupper, Esq. (CA SBN 325413)
 2   kevin@kneuppercovey.com
     321 N. Orange St. #306
 3   Glendale, CA 91203
     Tel:512-420-8407
 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
     JULES VANDEN BERGE, individually           )   Case No.: 3:20-cv-509
11                                              )
     and on behalf of all others similarly      )
12   situated,                                  )
                                                )   NOTICE OF SERVICE OF SUMMONS
13               Plaintiff,                     )
                                                )   AND COMPLAINT UPON
14                                              )   DEFENDANT AMPLIFY LIMITED
                                                )
15         vs.                                  )
16
     CHRISTOPHER MASANTO, ANDREW
17
     MASANTO, ALTITUDE ADS LIMITED,
18   BLOOMING INVESTMENTS LIMITED,
     and AMPLIFY LIMITED
19
                 Defendants
20

21
           PLEASE TAKE NOTICE that, enclosed herewith, is the proof of service of
22
     summons and complaint upon Defendant AMPLIFY LIMITED, reflecting that service
23
     was completed on April 3, 2020, by personal service upon Defendant’s designated agent,
24
     Agents for Delaware Corporations Inc.., which is currently Defendant’s registered agent
25
     according to the Delaware Department of State Division of Corporations.
26

27

28




                                       NOTICE OF SERVICE - 1
     Case 3:20-cv-00509-H-BGS Document 3 Filed 04/09/20 PageID.163 Page 2 of 5




 1
                                                           Dated this 9th Day of April, 2020
 2                                                                /s/ Kevin Kneupper /s/
 3                                                                Kevin Kneupper
 4
                                                                  Attorney for Plaintiff

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                   NOTICE OF SERVICE - 2
Case 3:20-cv-00509-H-BGS Document 3 Filed 04/09/20 PageID.164 Page 3 of 5
Case 3:20-cv-00509-H-BGS Document 3 Filed 04/09/20 PageID.165 Page 4 of 5
               Case 3:20-cv-00509-H-BGS Document 3 Filed 04/09/20 PageID.166 Page 5 of 5
  ATTORNEY OR PARTY WITHOUT ATTORNEY (Name and Address)                  TELEPHONE NUMBER                     FOR COURT USE ONLY
  Kevin Kneupper SBN 325413                                              (512) 420-8407
  kneuppercovey
  321 N. Orange St. 306
  Glendale, CA 91203
  ATTORNEY FOR Plaintiff

  Southern District San Diego
  333 W. Broadway
  San Diego, CA 92101

  SHORT TITLE OF CASE:
  Vanden Berge, Jules v. Masanto, Christopher

  DATE:                    TIME:                   DEP./DIV.                                              CASE NUMBER:
                                                                                                          20cv509-H-BGS

                                   Declaration of Service by Mail                                         Ref. No. or File No:
                                                                                                          0000


                                                         United States District Court

I, the undersigned, declare under penalty of perjury that I was on the date herein referred to over the age of 21 years andnot a party to the
within entitled action.

On 04/03/2020, I served the within:
Complaint; Summons;

On the defendant, in said action by placing a true copy thereof enclosed in a sealed envelope with postage thereon pre-paid for first class
in the United States mail at: Chino Hills, California, addressed as follows:


Amplify Limited
310 Alder Rd Box 841 Dover, DE 19904




Declarant:

  a. Name: Krystal Barrios
  b. Address: 15345 Fairfield Ranch Rd Suite 200, Chino Hills, CA 91709
  c. Telephone number: 909-664-9577
  d. The fee for this service was: 250.50


I declare under penalty of perjury under the laws of the United States of America that the foregoing information contained in the return of
service and statement of fees is true and correct.




                                                                    Krystal Barrios                          Date: 04/09/2020




                                                         Declaration of Service by Mail                                    Invoice #: 3501086-01
